   Case
     Case
        1:21-cr-00035-EGS
          1:21-cr-00035-EGSDocument
                             Document
                                    102-3
                                      8 Filed
                                           Filed
                                               01/29/21
                                                 08/23/21Page
                                                           Page
                                                              1 of
                                                                1 of
                                                                   7 7




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
                                                                 Case No. 1:21-cr-35-EGS
                           Holding a Criminal Term

                  Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA                   CRIMINAL NO.

        v.                                 MAGISTRATE NO. 21-MJ-077
                                           MAGISTRATE NO. 21-MJ-057
JEFFREY SABOL,                             GRAND JURY ORIGINAL
PETER FRANCIS STAGER, and
MICHAEL JOHN LOPATIC SR.,                  VIOLATIONS:
                                           18 U.S.C. § 1512(c)(2)
             Defendants.                   (Obstruction of an Official Proceeding)
                                           18 u.s.c. § 2
                                           (Aiding and Abetting)
                                           18 U.S.C. §§ lll(a)(l) and (b)
                                           (Assaulting, Resisting, or Impeding
                                           Certain Officers Using a Dangerous
                                           Weapon)
                                           18 U.S.C. § lll(a)(l)
                                           (Assaulting, Resisting, or Impeding
                                           Certain Officers)
                                           18 U.S.C. § 231(a)(3)
                                           (Civil Disorder)
                                           18 U.S.C. § 1752(a)(l) and (b)(l)(A)
                                           (Entering and Remaining in a Restricted
                                           Building or Grounds with a Deadly or
                                           Dangerous Weapon)
                                           18 U.S.C. § 1752(a)(2) and (b)(l)(A)
                                           (Disorderly and Disruptive Conduct in a
                                           Restricted Building or Grounds with a
                                           Deadly or Dangerous Weapon)
                                           18 U.S.C. § 1752(a)(4) and (b)(l)(A)
                                           (Engaging in Physical Violence in a
                                           Restricted Building or Grounds)
                                           18 U.S.C. § 1752(a)(l)
                                           (Entering and Remaining in a Restricted
                                           Building or Grounds)
                                           18 U.S.C. § 1752(a)(2)
                                           (Disorderly and Disruptive Conduct in a
                                           Restricted Building or Grounds)
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  2 of
                                                                    2 of
                                                                       7 7




                                                      18 U.S.C. § 1752(a)(4)
                                                      (Engaging in Physical Violence in a
                                                      Restricted Building or Grounds)
                                                      40 U.S.C. § 5104(e)(2)(F)
                                                      (Violent Entry and Disorderly Conduct in
                                                      a Capitol Building)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia and elsewhere, PETER

FRANCIS STAGER, attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, by entering and remaining on the Grounds of

the U.S. Capitol Building without authority and committing an act of civil disorder.

       (Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
       18, United States Code, Sections 1512(c)(2) and 2)                        ·

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL and

PETER FRANCIS STAGER, using a deadly or dangerous weapon, that is, a baton and a flag

pole, did forcibly assault, resist, oppose, impede, intimidate, and int~rfere with, an officer and

employee of the United States, and of any branch of the United States Government (including any

member of the uniformed services), and any person assisting such an officer and employee, that

is, B.M. an officer from the Metropolitan Police Department, while such officer or employee was

engaged in or on account of the performance of official duties.

       (Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
       violation of Title 18, United States Code, Sections 111 (a)(l) and (b ))




                                                2
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  3 of
                                                                    3 of
                                                                       7 7




                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL, did

forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of

the United States, and of any branch of the United States Government (including any member of

the uniformed services), and any person assisting such an officer and employee, that is, A.W., an

officer from the Metropolitan Police Department, while such person was engaged in and on

account of the performance of official duties.

       (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
       States Code, Section 1 ll(a)(l))
                                         COUNT FOUR
       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR., did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an

officer and employee of the United States, and of any branch of the United States Government

(including any member of the uniformed services), and any person assisting such an officer and

employee, that is, C.M., an officer from the Metropolitan Police Department, while such person

was engaged in and on account of the performance of official duties.

       (Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
       States Code, Section 11 l(a)(l))
                                          COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, that is, A.W., an officer from the Metropolitan Police Department, lawfully

engaged in the lawful performance of his/her official duties incident to and during the commission




                                                 3
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  4 of
                                                                    4 of
                                                                       7 7




of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct

and performance of a federally protected function.

       (Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

                                          COUNT SIX
       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and MICHAEL JOHN LOPATIC SR., committed and

attempted to commit an act to obstruct, impede, and interfere with a law enforcement officer, that

is, B.M., an officer from the Metropolitan Police Department, lawfully engaged in the lawful

performance of his/her official duties incident to and during the commission of a civil disorder,

and the civil disorder obstructed, delayed, and adversely affected the conduct and performance of

a federally protected function.

       (Civil Disorder, in violation of Title 18, United States Code, Section 23l(a)(3))

                                        COUNT SEVEN

       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR., committed and attempted to commit an act to obstruct, impede, and interfere with

a law enforcement officer, that is, C.M., an officer from the Metropolitan Police Department,

lawfully engaged in the lawful performance of his/her official duties incident to and during the

commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected

the conduct and performance of a federally protected function.

       (Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

                                        COUNT EIGHT
       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL and

PETER FRANCIS STAGER, did unlawfully and knowingly enter and remain in a restricted

building and grounds, that is, any posted, cordoned-off, or otherwise restricted area within the

                                                 4
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  5 of
                                                                    5 of
                                                                       7 7




United States Capitol and its grounds, where the Vice President and Vice President-elect were

temporarily visiting, without lawful authority to do so, and, during and in relation to the offense,

did use and carry a deadly and dangerous weapon, that is, a baton and flag pole.

       (Entering and Remaining in a Restricted Building or Grounds with a Deadly or
       Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(l) and
       (b)(l)(A))
                                          COUNT NINE

       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL and

PETER FRANCIS STAGER, did knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

cordoned-off, or otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President.,.elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions and, during and in relation to the offense, did use and carry a deadly and dangerous

weapon, that is, a baton and flag pole.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
       Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
       1752(a)(2) and (b)(l)(A))

                                          COUNT TEN

       On or about January 6, 2021, 'within the District of Columbia, JEFFREY SABOL and

PETER FRANCIS STAGER, did knowingly, engage in any act of physical violence against any

person and property in a restricted building and grounds, that is, any posted, cordoned-off, or

otherwise restricted area within the United States Capitol and its grounds, where the Vice President




                                                 5
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  6 of
                                                                    6 of
                                                                       7 7




and Vice President-elect were temporarily visiting and, during and in relation to the offense, did

use and carry a deadly and dangerous weapon, that is, a baton and flag pole.

       (Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
       Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and
       (b)(l)(A))

                                        COUNT ELEVEN

       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR., did unlawfully and knowingly enter and remain in a restricted building and

grounds, that is, any posted, cordoned-off, or otherwise restricted area within the United States

Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(l))

                                        COUNT TWELVE

       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR., did knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engage in disorderly and disruptive conduct in and

within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, or

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))




                                                 6
       Case
         Case
            1:21-cr-00035-EGS
              1:21-cr-00035-EGSDocument
                                 Document
                                        102-3
                                          8 Filed
                                               Filed
                                                   01/29/21
                                                     08/23/21Page
                                                               Page
                                                                  7 of
                                                                    7 of
                                                                       7 7




                                     COUNT THIRTEEN

       On or about January 6, 2021, within the District of Columbia, MICHAEL JOHN

LOPATIC SR., did knowingly, engage in any act of physical violence against any person and

property in a restricted building and grounds, that is, any posted, cordoned-off, or otherwise

restricted area within the United States Capitol and its grounds, where the Vice President and Vice

President-elect were temporarily visiting.

       (Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
       Title 18, United States Code, Section 1752(a)(4))

                                     COUNT FOURTEEN
       On or about January 6, 2021, within the District of Columbia, JEFFREY SABOL,

PETER FRANCIS STAGER, and MICHAEL JOHN LOPATIC SR., willfully and knowingly

engaged in an act of physical violence in the Grounds of the U.S. Capitol Building by assaulting

Metropolitan Police Department officers stationed in the lower west terrace tunnel entryway to

protect the U.S. Capitol Building.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(F))


                                             A TRUE BILL:



                                             FOREPERSON.




Attorney of the United States in
and for the District of Columbia.




                                                 7
